SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT, dated as of March 9, 2012 (this
“Agreement”), is entered into by and between HIGH PLAINS GAS, INC., a Nevada
corporation (the “Company”), and TONAQUINT, INC., a Utah corporation, its
successors or assigns (the “Buyer”).




W I T N E S S E T H:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and




WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, the Note (as defined below), which Note will be
convertible into shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”), and the Warrant (as defined below), upon the terms
and subject to the conditions of the Note, the Warrant, this Agreement and the
other Transaction Documents (as defined below).




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

CERTAIN DEFINITIONS. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:




“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




“Buyer’s Counsel” means Carman Lehnhof Israelsen LLP.




“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).




“Articles of Incorporation” means the certificate of incorporation, articles of
incorporation or other charter document (howsoever denominated) of the Company,
as amended to date.




“Closing Date” means the date of the closing of the purchase and sale of the
Securities.




 “Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.




“Company Counsel” means Cutler Law Group P.C.




“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.







“Conversion Date” means the date a Holder submits a Conversion Notice (as
defined below), as provided in the Note.




“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.




“Holder” means the Person holding the relevant Securities at the relevant time.




“Last Audited Date” means December 31, 2010.




“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note, the Warrant or any
of the Transaction Documents, (b)  have or result in a material adverse effect
on the results of operations, assets, or financial condition of the Company and
its subsidiaries, taken as a whole, or (c) adversely impair the Company’s
ability to perform fully on a timely basis its material obligations under any of
the Transaction Documents or the transactions contemplated thereby.




“Maturity Date” has the meaning ascribed to it in the Note.




“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC
Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which the
Common Stock is principally traded at the relevant time, but shall not include
the “pink sheets.”




 “Registration Statement” means a registration statement of the Company under
the 1933 Act covering securities of the Company (including Common Stock) on Form
S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.




 “Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.




“Securities” means the Note, the Warrant and the Shares.




“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.




“State of Incorporation” means Nevada.




“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.




“Trading Day” means any day during which the Principal Trading Market shall be
open for business.




“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), the Transfer Agent Letter (defined below), the Warrant, the
Guaranty (defined below), and all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement (including without limitation the Secretary’s Certificate
(defined below)), as the same may be amended from time to time.




“Transfer Agent” means, at any time, the transfer agent for the Common Stock.




“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.




“Wire Instructions” means the wire instructions for the Purchase Price (as
defined below), as provided by the Company, set forth on Annex I.




2.

AGREEMENT TO PURCHASE; PURCHASE PRICE.




a.

Purchase.




(i)

Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the undersigned Buyer hereby agrees to purchase from the Company a
Secured Convertible Promissory Note in the principal amount of $836,000.00
substantially in the form attached hereto as Annex II (the “Note”). The Note
shall be secured by a Security Agreement substantially in the form attached
hereto as Annex III whereby the Company and Miller Fabrication LLC, a Wyoming
limited liability company wholly owned by the Company (“Miller Fabrication”),
shall grant to the Buyer a security interest in assets identified on a schedule
thereto as security for the Company’s obligations under the Transaction
Documents (the “Security Agreement”). In consideration thereof, the Buyer shall
pay the principal amount set forth on the Buyer’s signature page to this
Agreement (the “Purchase Price”). The Purchase Price shall be paid to the
Company at Closing in accordance with the Wire Instructions.




(ii)

In consideration for the Purchase Price, the Company shall also issue to the
Buyer a Warrant to Purchase Shares of Common Stock in the form attached hereto
as Annex IV (the “Warrant”).

 

(iii)

The Company shall also execute and deliver to the Transfer Agent, and the
Transfer Agent shall execute to indicate its acceptance thereof, the irrevocable
transfer agent instruction letter substantially in the form attached hereto as
Annex V (the “Transfer Agent Letter”).




(iv)

The Company shall also cause to be executed and delivered to the Buyer a fully
 executed secretary’s certificate and written consent of directors evidencing
the Company’s approval of the Transaction Documents substantially in the forms
attached hereto as Annex VI (together, the “Secretary’s Certificate”).




(v)

The Company shall also cause Miller Fabrication to execute and deliver to the
Buyer a guaranty substantially in the form attached hereto as Annex VII (the
“Guaranty”) whereby Miller Fabrication shall guarantee all obligations of the
Company to pay any amounts owed to the Buyer under the Transaction Documents.




b.

Form of Payment; Delivery of Securities.  The purchase and sale of the
Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date.  At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Purchase Price.  




c.

Purchase Price. The Note carries an original issue discount of $76,000.00 (the
“OID”).  In addition, the Company agrees to pay $15,000.00 ($5,000.00 of which
has been previously paid to the Buyer) to the Buyer to cover the Buyer’s legal
fees, accounting costs, due diligence, monitoring and other transaction costs
incurred in connection with the purchase and sale of the Securities, $10,000.00
of which amount is included in the initial principal balance of the Note (the
“Transaction Expenses”).  The Purchase Price, therefore, shall be $750,000.00,
computed as follows: $836,000.00 less the OID less the Transaction Expenses.




3.

BUYER REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:




a.

Binding Obligation. The Transaction Documents to which the Buyer is a party, and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer.  This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.




b.

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Regulation D.  




4.

COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents and warrants to
the Buyer as of the date hereof and as of the Closing Date that:




a.

Rights of Others Affecting the Transactions.  There are no preemptive rights of
any stockholder of the Company, as such, to acquire the Securities.  No other
party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.




b.

Status.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or Section
15(d) of the 1934 Act.   The Company has not taken any action designed to
terminate, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.




c.

Authorized Shares.

 

(i)

The authorized capital stock of the Company consists of 500,000,000 shares of
Common Stock, of which approximately 267,201,462 are outstanding; 20,000,000
shares of Preferred Stock, $0.001 par value per share, none of which are
outstanding; and 2,500 shares of Series A Convertible Preferred Stock, $1,000.00
par value per share, of which 968.557 shares are outstanding. Of the outstanding
shares of Common Stock, approximately 190,000,000 shares are beneficially owned
by Affiliates of the Company.




(ii)

Other than as set forth in the Company’s SEC Documents, there are no outstanding
securities which are convertible into or exchangeable for shares of Common
Stock, whether such conversion is currently exercisable or exercisable only upon
some future date or the occurrence of some event in the future.




(iii)

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable.  After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were (1) the Note issued
and fully converted on that date and (2) the Warrant issued and fully exercised
on that date.




(iv)

The Shares have been duly authorized by all necessary corporate action on the
part of the Company, and, when issued (1) on conversion of, or in payment of
interest on the Note in accordance with the terms thereof, (2) upon exercise of
the Warrant in accordance with the terms thereof, or (3) at the Closing in
accordance with the terms of this Agreement, as applicable, will have been duly
and validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being a Holder.




(v)

The Conversion Shares and Warrant Shares are enforceable against the Company and
the Company presently has no claims or defenses of any nature whatsoever with
respect to the Conversion Shares or the Warrant Shares.




d.

Transaction Documents and Stock.  This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company and Miller Fabrication.
This Agreement has been duly executed and delivered by the Company and this
Agreement is, and the Note, the Security Agreement, the Warrant, and each of the
other Transaction Documents, when executed and delivered by the Company and
Miller Fabrication (if necessary), will be, valid and binding obligations of the
Company and, as applicable, Miller Fabrication, enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.




e.

Non-contravention.  The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the execution of the Security
Agreement and Guaranty by Miller Fabrication, the issuance of the Securities in
accordance with the terms hereof and thereof, and the consummation by the
Company and Miller Fabrication of the other transactions contemplated by this
Agreement, the Note, the Security Agreement, the Warrant, the Guaranty and the
other Transaction Documents do not and will not conflict with or result in a
breach by the Company or Miller Fabrication of any of the terms or provisions
of, or constitute a default under (i) the Articles  of Incorporation or bylaws
of the Company or similar organizational documents of Miller Fabrication, each
as currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which either the Company or Miller
Fabrication is a party or by which such party or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to the Company’s knowledge, any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over either the Company or Miller
Fabrication or any such party’s properties or assets, except such conflict,
breach or default which would not have or result in a Material Adverse Effect.




f.

Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.




g.

Filings; Financial Statements.  None of the Company’s SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension.  As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.




h.

Absence of Certain Changes.  Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i)

incurred or become subject to any material liabilities (absolute or contingent)
except liabilities incurred in the ordinary course of business consistent with
past practices; (ii) discharged or satisfied any material lien or encumbrance or
paid any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to stockholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other material tangible
assets, or canceled any material debts owed to the Company by any third party or
material claims of the Company against any third party, except in the ordinary
course of business consistent with past practices; (v) waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of existing business; (vi) made any increases in
employee compensation, except in the ordinary course of business consistent with
past practices; or (vii) experienced any material problems with labor or
management in connection with the terms and conditions of their employment.




i.

Full Disclosure.  There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.




j.

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or Miller
Fabrication before or by any governmental authority or non-governmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would have a Material
Adverse Effect or which would adversely affect the validity or enforceability
of, or the authority or ability of the Company or Miller Fabrication to perform
their obligations under, any of the Transaction Documents.  The Company is not
aware of any valid basis for any such claim that (either individually or in the
aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which either the Company or Miller Fabrication is a party or by which such party
or any of its properties is bound, that involve the transactions contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.




k.

Absence of Events of Default.  Neither the Company nor any of its Subsidiaries
is in violation of or in default with respect to (i) its Articles of
Incorporation or bylaws or other organizational documents, each as currently in
effect, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to such entity; or (ii) any material mortgage, indenture,
agreement, instrument or contract to which such entity is a party or by which it
or any of its properties or assets are bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), except
such breach or default which would not have or result in a Material Adverse
Effect.




l.

Absence of Certain Company Control Person Actions or Events.  Other than as set
forth in the Company’s SEC Documents, none of the following has occurred during
the past five (5) years with respect to a Company Control Person:




(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two (2) years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two (2)
years before the time of such filing;




(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);




(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:




A. acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;




B. engaging in any type of business practice; or




C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;




(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Company Control Person to engage in any activity
described in subsection (iii) immediately above, or to be associated with
Persons engaged in any such activity; or




(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.




m.

No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable laws, rules or regulations, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (i) change the Articles of Incorporation or bylaws of the
Company, each as currently in effect, with or without stockholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the stockholders of the Common Stock or (ii) materially or substantially change
the business, assets or capital of the Company, including its interests in
Subsidiaries.




n.

No Integrated Offering.  Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, made any offer
or sale of any security of the Company or solicited any offer to buy any such
security under circumstances that would eliminate the availability of the
exemption from registration under Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.




o.

Dilution.  Each of the Company and its executive officers and directors is aware
that the number of shares of Common Stock issuable upon the execution of this
Agreement, the conversion of the Note and exercise of the Warrant, or pursuant
to the other terms of the Transaction Documents may have a dilutive effect on
the ownership interests of the other stockholders (and Persons having the right
to become stockholders) of the Company.  The Company specifically acknowledges
that its obligation to issue (i) the Conversion Shares upon conversion of the
Note and (ii) the Warrant Shares upon exercise of the Warrant, is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other stockholders of the Company, and the Company
will honor such obligations, including honoring every Notice of Conversion (or
“Conversion Notice” as contemplated by the Note), unless the Company is subject
to an injunction (which injunction was not sought by the Company or any of its
directors or executive officers) prohibiting the Company from doing so.




p.

Fees to Brokers, Placement Agents and Others.  The Company has taken no action
which would give rise to any claim by any Person for a brokerage commission,
placement agent or finder’s fees or similar payments by the Buyer relating to
this Agreement or the transactions contemplated hereby.  Except for such fees
arising as a result of any agreement or arrangement entered into by the Buyer
without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this subsection that
may be due in connection

with the transactions contemplated hereby.  The Company shall indemnify and hold
harmless each of the Buyer, its employees, officers, directors, stockholders,
managers, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees (other than a Buyer’s Fee, if any).




q.

Disclosure.  All information relating to or concerning the Company set forth in
the Transaction Documents or in the Company’s SEC Documents or other public
filings provided by or on behalf of the Company to the Buyer is true and correct
in all material respects and the Company has not omitted to state any material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable laws, rules or regulations, requires public disclosure or
announcement by the Company.




r.

Confirmation.  The Company agrees that, if, to the knowledge of the Company, any
events occur or circumstances exist prior to the payment of the Purchase Price
by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.




s.

Title. The Company and the Subsidiaries, if applicable, own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens, claims or encumbrances except as
have been disclosed to the Buyer.




t.

Intellectual Property.




(i)

Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, know-how, inventions, discoveries, published and unpublished works
of authorship, processes and any and all other proprietary rights (“Intellectual
Property”) necessary to the business of the Company as presently conducted, the
lack of which could reasonably be expected to have a Material Adverse Effect.
 Except for agreements with its own employees or consultants, standard end-user
license agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property of the Company, and the Company
is not bound by or a party to any options, licenses or agreements with respect
to the Intellectual Property of any other person or entity.  The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.




(ii)

No Breach by Employees.  The Company is not aware that any of its employees is
obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.




u.

Environmental Matters.

 

(i)

No Violation. There are, to the Company’s knowledge, with respect to the Company
or any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.




(ii)

No Hazardous Materials. Other than those that are or were stored, used or
disposed of in compliance with applicable law, no Hazardous Materials are
contained on or about any real property currently owned, leased or used by the
Company or any of its Subsidiaries, and no Hazardous Materials were released on
or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.




(iii)

No Storage Tanks.  There are no underground storage tanks on or under any real

property owned, leased or used by the Company or any of its Subsidiaries that
are not in compliance with applicable law.




5.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Covenants and Acknowledgements of the Buyer.




(i)

Transfer Restrictions.  The Buyer acknowledges that (1) the Securities have not
been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective Registration Statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of such Rule and further, if such Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.




(ii)

Restrictive Legend.  The Buyer acknowledges and agrees that, until such time as
the relevant Securities have been registered under the 1933 Act, and may be sold
in accordance with an effective Registration Statement, or until such Securities
can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the

Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
Securities):




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




b.

Covenants, Acknowledgements and Agreements of the Company. As a condition to the
Buyer’s obligation to purchase the Securities contemplated by this Agreement,
and as a material inducement for the Buyer to enter into this Agreement and the
other Transaction Documents, until all of the Company’s obligations hereunder
and the Note are paid and performed in full and the Warrant is exercised in
full, or within the timeframes otherwise specifically set forth below, the
Company shall comply with the following covenants:




(i)

Filings.  From the date hereof until the date that is six (6) months after all
the Conversion Shares and Warrant Shares either have been sold by the Buyer, or
may permanently be sold by the Buyer without any restrictions pursuant to Rule
144 (the “Registration Period”), the Company shall  timely make all filings
required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any
United States state securities laws and regulations thereof applicable to the
Company or by the rules and regulations of the Principal Trading Market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings.
 Additionally, within four (4) business days following the date of this
Agreement, the Company shall file a current report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and approved by the Buyer and attaching the material
Transaction Documents as exhibits to such filing. The Company shall further
redact all confidential information from such Form 8-K.   Additionally, the
Company shall furnish to the Buyer, so long as the Buyer owns any Securities,
promptly upon request, (1) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (2) a copy of the most recent annual or quarterly report of the Company,
and (3) such other information as may be reasonably requested to permit the
Buyer to sell such Securities pursuant to Rule 144 without registration.




(ii)

Reporting Status.  So long as the Buyer beneficially owns Securities and for at
least twenty (20) Trading Days thereafter, the Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination.  




(iii)

Listing.  The Common Stock shall be listed or quoted for trading on any of (1)
NYSE Amex, (2) the New York Stock Exchange, (3) the Nasdaq Global Market, (4)
the Nasdaq Capital Market, (5) the OTC Bulletin Board, or (6) the OTCQX or
OTCQB. The Company shall promptly secure the listing of all of the Conversion
Shares and Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all securities
from time to time issuable under the terms of the Transaction Documents. The
Company shall comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Principal Trading
Market and/or the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any
successor thereto, as the case may be, applicable to it at least through the
date which is sixty (60) days after the later of (1) the date on which the Note
has been converted or paid in full, or (2) the date on which the Warrant has
been exercised in full.




(iv)

Use of Proceeds.  The Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, the
Company will not use such proceeds to pay fees payable (1) to any broker or
finder relating to the offer and sale of the Note and/or the Warrant, or (2) to
any other party relating to any financing transaction effected prior to the
Closing Date.




(v)

Publicity, Filings, Releases, Etc.  Neither party shall disseminate any
information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, “Publicity”),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof.  Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.  In
furtherance of the foregoing, the Company shall provide to the Buyer’s Counsel a
draft of the first current report on Form 8-K or a quarterly or annual report on
Form 10-Q or 10-K, as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and shall not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
 Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection).




(vi)

FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of FINRA is
or becomes applicable to the transactions contemplated by the Transaction
Documents or to the sale by a Holder of any of the Securities, then the Company
shall, to the extent required by such rule, timely make any filings and
cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.




(vii)

Keeping of Records and Books of Account. The Company shall keep and cause each
Subsidiary to keep adequate records and books of account, in which complete
entries shall be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and such Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.




(viii)

Corporate Existence.  The Company shall (1) do all things necessary to preserve
and keep in full force and effect its corporate existence, including, without
limitation, preserving and keeping in full force and effect all licenses or
similar qualifications required by it to engage in its business in all
jurisdictions in which it is at the time so engaged; (2) continue to engage in
business of the same general type as conducted as of the date hereof; and (3)
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder.  The Company shall cause Miller Fabrication to undertake
each of the foregoing covenants of this subsection (viii) with respect to Miller
Fabrication.




(ix)

Taxes.  The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.  The Company shall cause Miller
Fabrication to undertake each of the foregoing covenants of this subsection (ix)
with respect to Miller Fabrication.




(x)

Compliance. The Company shall comply in all material respects with all federal,
state and local laws and regulations, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations and requirements
(collectively, “Requirements”) of all governmental bodies, insurers,
departments, commissions, boards, courts, authorities, officials or officers
which are applicable to the Company, its business, operations, or any of its
properties, except where the failure to so comply would not have a Material
Adverse Effect on the Company or any of its properties; provided, however, that
nothing provided herein shall prevent the Company from contesting in good faith
the validity or the application of any Requirements.  The Company shall cause
Miller Fabrication to undertake each of the foregoing covenants of this
subsection (x) with respect to Miller Fabrication.




(xi)

Section 3(a)(9) and 3(a)(10) Transaction Right of First Refusal.  Pursuant to
the terms of this Section 5(b)(xi), the Company hereby grants the Buyer a right
of first refusal respect to any transaction or arrangement structured in
accordance with Section 3(a)(9) or Section 3(a)(10) of the 1933 Act (a “Section
3(a)(9) or 3(a)(10) Transaction”) that the Company proposes to enter into
anytime during the period beginning on the date hereof and ending on the later
of (a) two (2) years after the date hereof and (b) the date that all of the
Company’s obligations hereunder and the Note are paid and performed in full and
the Warrant is exercised in full (the “Restricted Period”).  The Company shall
give written notice of any such proposed Section 3(a)(9) or 3(a)(10) Transaction
to the Buyer (the “Section 3(a)(9) or 3(a)(10) Notice”), which Section 3(a)(9)
or 3(a)(10) Notice shall identify the proposed parties and the terms of the
proposed Section 3(a)(9) or 3(a)(10) Transaction. The Buyer shall then have a
period of ten (10) days from receipt of the Section 3(a)(9) or 3(a)(10) Notice
to notify the Company whether the Buyer elects to exercise its right of first
refusal with respect to such Section 3(a)(9) or 3(a)(10) Transaction. If the
Buyer elects not to exercise its right of first refusal, the Company and the
proposed parties shall have a period of sixty (60) days to consummate the
proposed Section 3(a)(9) or 3(a)(10) Transaction on the terms set forth in the
Section 3(a)(9) or 3(a)(10) Notice. In such case, if the Section 3(a)(9) or
3(a)(10) Transaction is not consummated within such period or if the terms of
the proposed Section 3(a)(9) or 3(a)(10) Transaction change from those set forth
in the applicable Section 3(a)(9) or 3(a)(10) Notice, the Company shall again
submit the Section 3(a)(9) or 3(a)(10) Transaction to the Buyer before
consummating it so that Buyer may exercise its right of first refusal with
respect thereto pursuant to this Section 5(b)(xi). If the Buyer elects to
exercise its right of first refusal with respect to any proposed Section 3(a)(9)
or 3(a)(10) Transaction, the Company shall diligently proceed to consummate the
Section 3(a)(9) or 3(a)(10) Transaction with the Buyer on the terms identified
in the Section 3(a)(9) or 3(a)(10) Notice and within a timeframe reasonably
acceptable to both the Buyer and the Company.




(xii)

Litigation.  From and after the date hereof and until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrant is exercised in full, the Company shall notify the Buyer in writing,
promptly upon learning thereof, of any litigation or administrative proceeding
commenced or threatened against the Company or Miller Fabrication involving a
claim in excess of $100,000.00.




(xiii)

Performance of Obligations.  The Company shall promptly and in a timely fashion
perform and honor all demands, notices, requests and obligations that exist or
may arise under the Transaction Documents.




(xiv)

Failure to Make Timely Filings.  The Company agrees that, if the Company fails
to timely file on the SEC’s EDGAR system any information required to be filed by
it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or otherwise so
as to be deemed a “reporting issuer” with current public information under the
1934 Act, the Company shall be liable to pay to the Holder an amount based on
the following schedule (where “No. Business Days Late” refers to each Trading
Day after the latest due date for the relevant filing):




Late Filing Payment For

Each $10,000.00 of

 

No. Business Days Late

 

Outstanding Principal of the Note        




1

$100.00

2

$200.00

3

$300.00

4

$400.00

5

$500.00

6

$600.00

7

$700.00

8

$800.00

9

$900.00

          10

$1,000.00

        >10

$1,000.00 + $200.00 for each Trading

                  Day Late beyond 10 days




The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in the Note) applicable to the date of
such demand.  If the payment is to be made in shares of Common Stock, such
shares shall be considered Conversion Shares under the Note, with the “Delivery
Date” for such shares being determined from the date of such demand. The demand
for payment of such amount in shares of Common Stock shall be considered a
“Conversion Notice” (but the delivery of such shares shall be in payment of the
amount contemplated by this subsection and not in payment of any principal or
interest on the Note).



(xv)

Authorized Shares.  The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the Note
and exercise of the Warrant multiplied by two (2) (the “Share Reserve”). If at
any time the Share Reserve is insufficient to effect the full conversion of the
Note and exercise of the Warrant, the Company shall immediately increase the
Share Reserve accordingly. If the Company does not have sufficient authorized
and unissued shares of Common Stock available to increase the Share Reserve, the
Company shall call and hold a special meeting of the stockholders within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
authorized shares of Common Stock. The Company’s management shall recommend to
the Company’s stockholders to vote in favor of increasing the number of
authorized shares of Common Stock.  Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock. The
Company shall use its best efforts to cause such additional shares of Common
Stock to be authorized so as to comply with the requirements of this Section.




(xvi)

DWAC Eligibility. For so long as (1) any portion of the Note remains
outstanding, or (2) any portion of the Warrant remains unexercised, the Company
shall use its best efforts to maintain DWAC eligibility.




(xvii)

Anti-Dilution Certification.  For so long as any portion of the Note remains
outstanding, the Company shall deliver to the Buyer on or before the 10th day of
each month a certification in the form attached hereto as Annex VIII whereby the
Company shall notify the Buyer of any events that occurred during the previous
month that trigger anti-dilution protection or other adjustments to the
applicable Conversion Price (as defined in the Note) or Exercise Price (as
defined in the Warrant) (collectively, “Adjustment Events”) under the Note or
the Warrant, as applicable, or, if no Adjustment Events occurred, certifying to
the Buyer that no Adjustment Events occurred during the previous month.  




(xviii)

Piggyback Registrations. (A) During the ninety (90) days immediately following
the Closing Date, and (B) any time after the six-month anniversary of the
Closing Date during which  Buyer is not eligible to sell Shares under Rule 144,
the Company shall notify the Buyer in writing at least fifteen (15) business
days prior to the filing of any Registration Statement for purposes of a public
offering of securities of the Company (including, but not limited to,
Registration Statements relating to secondary offerings of securities of the
Company) and will afford the Buyer an opportunity to include in such
Registration Statement all or part of the Shares it holds. If the Buyer desires
to include in any such Registration Statement all or any part of the Shares held
by it, the Buyer shall, within fifteen (15) business days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Shares by the
Buyer. In the event the Buyer desires to include less than all of its Shares in
any Registration Statement it shall continue to have the right to include any
Shares in any subsequent Registration Statement or Registration Statements as
may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein.




(xix)

Rule 144 Opinion.  The Company shall accept, in its reasonable discretion, an
opinion letter prepared by legal counsel of Buyer’s choosing, stating that (i)
the Company is not a “Shell Company” as such term is defined in Rule 144, (ii)
the Company has not been a Shell Company for the preceding twelve (12) months,
(iii) the Company is in compliance with all filing requirements under Rule 144,
and (iv) the Shares may be sold by the Buyer without any restrictions pursuant
to Rule 144, so long as the applicable holding period specified by Rule 144 is
satisfied, and, as applicable, the Company shall give instructions to its
Transfer Agent to issue shares of Common Stock upon conversion of the Note
and/or exercise of the Warrant based upon or otherwise consistent with such
opinion.




6.

TRANSFER AGENT INSTRUCTIONS.




a.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 5(a)(i) hereof, the Company will
give the Transfer Agent no instructions inconsistent with instructions to issue
Common Stock upon conversion of the Note and/or exercise of the Warrant, as may
be applicable from time to time, in such amounts as specified from time to time
by the Company to the Transfer Agent, bearing the restrictive legend specified
in Section 5(a)(ii) of this Agreement prior to registration of the Shares under
the 1933 Act, registered in the name of the Holder or its designee and in such
denominations to be specified by the Holder in connection therewith.  Except as
so provided, the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  Nothing in this Section shall affect in any way
the Buyer’s obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Buyer provides the Company with an
opinion of counsel reasonably satisfactory to the Company that registration of a
resale by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 5(a)(i) of this Agreement is not required under the 1933 Act or upon
request from a Holder while an applicable Registration Statement is effective,
the Company shall (except as provided in clause (2) of Section 5(a)(i) of this
Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares and the Warrant Shares, as may be applicable, use its best
efforts to cause the Transfer Agent to promptly electronically transmit to the
Holder via DWAC such Conversion Shares or Warrant Shares.  The Company
specifically covenants that, as of the Closing Date, the Transfer Agent shall be
(a) participating in the DWAC program, and (b) DWAC eligible.  Moreover, the
Company shall notify the Buyer in writing if the Company at any time while the
Holder holds Securities becomes aware of any plans of the Transfer Agent to
terminate such DWAC participation or eligibility.  While any Holder holds
Securities, the Company shall at all times after the Closing Date maintain a
transfer agent which participates in the DWAC program and is DWAC eligible, and
the Company shall not appoint any transfer agent which does not both participate
in the DWAC program and maintain DWAC eligibility.  Nevertheless, if at any time
that the Company receives a Conversion Notice the Transfer Agent is not
participating in the DWAC program or the Conversion Shares or Warrant Shares are
not otherwise transferable via the DWAC program, then the Company shall instruct
the Transfer Agent to issue one or more certificates for Common Stock without
legend in such name and in such denominations as specified by the Holder.     




b.

 The Company shall assume any fees or charges of the Transfer Agent or Company
Counsel regarding (i) the removal of a legend or stop transfer instructions with
respect to the Securities, and (ii) the issuance of certificates or DWAC
registration to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective Registration Statement.
 Notwithstanding the foregoing, it shall be the Holder’s responsibility to
obtain all needed formal requirements (specifically: medallion guarantee and
prospectus delivery compliance) in connection with any electronic issuance of
shares of Common Stock.




c.

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to such Note, notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such Holder’s exercise privilege.  The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of such Note. The Company agrees, without cost or
expense to such Holder, to take or to consent to any and all action necessary to
effectuate relief under 11 U.S.C. §362.




7.

CLOSING DATE.




a.

The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 8 and 9 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.




b.

Closing of the purchase and sale of the Securities, which the parties anticipate
shall occur concurrently with the execution of this Agreement, shall occur at
the offices of the Buyer and shall take place no later than 3:00 P.M., Eastern
Time, or on such day or such other time as is mutually agreed upon by the
Company and the Buyer.  




8.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s obligation to sell
the Securities to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon and subject to the fulfillment, on or prior to the Closing
Date, of all of the following conditions, any of which may be waived in whole or
in part by the Company:




a.

The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer;




b.

Delivery by the Buyer of good funds as payment in full of an amount equal to the
Purchase Price in accordance with this Agreement;




c.

The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and




d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.




9.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s obligation to
purchase the Securities from the Company pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Buyer:




a.

The execution and delivery of this Agreement, the Security Agreement, the
Transfer Agent Letter, the Secretary’s Certificate, and, as applicable, the
other Transaction Documents by the Company, and the execution and delivery of
the Security Agreement and Guaranty by Miller Fabrication;




b.

The delivery by the Company to the Buyer of the Note and the Warrant, each in
original form, duly executed by the Company, in accordance with this Agreement;




c.

On the Closing Date, each of the Transaction Documents executed by the Company
or Miller Fabrication on or before such date shall be in full force and effect
and neither the Company nor Miller Fabrication shall be in default thereunder;




d.

The Share Reserve shall be sufficient to effect the full conversion of the Note
and exercise of the Warrant as of the Closing Date;  




e.

The accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained in this Agreement and the other
Transaction Documents, each as if made on such date, and the performance by the
Company on or before such date of all covenants and agreements of the Company
required to be performed on or before such date;




f.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;




g.

From and after the date hereof up to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii) no minimum prices shall been established
for securities traded on the Principal Trading Market; (iv) there shall not have
been any material adverse change in any financial market; and (v) there shall
not have occurred any Material Adverse Effect;




h.

Except for any notices required or permitted to be filed after the Closing Date
with certain federal and state securities commissions, the Company shall have
obtained (i) all governmental approvals required in connection with the lawful
sale and issuance of the Securities, and (ii) all third party approvals required
to be obtained by the Company in connection with the execution and delivery of
the Transaction Documents by the Company or the performance of the Company’s
obligations thereunder; and




i.

All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.




10.

INDEMNIFICATION.




a.

The Company agrees to defend, indemnify and forever hold harmless the Buyer and
its stockholders, directors, officers, managers, members, partners, Affiliates,
employees, attorneys, and agents, and each Buyer Control Person (collectively,
the “Buyer Parties”) from and against any losses, claims, damages, liabilities
or expenses incurred (collectively, “Damages”), joint or several, and any action
in respect thereof to which the Buyer or any of the other Buyer Parties becomes
subject, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or nonfulfillment of or failure to perform any covenant or
agreement on the part of the Company contained in this Agreement or any of the
other Transaction Documents, as such Damages are incurred. The Buyer Parties
with the right to be indemnified under this Section (the “Indemnified Parties”)
shall have the right to defend any such action or proceeding with attorneys of
their own selection, and the Company shall be solely responsible for all costs
and expenses related thereto.  If the Indemnified Parties opt not to retain
their own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.




b.

The indemnity contained in this Agreement shall be in addition to (i) any cause
of action or similar rights of the Buyer Parties against the Company or others,
and (ii) any other liabilities the Company may be subject to.




11.

SPECIFIC PERFORMANCE.  The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Documents were not performed in accordance with
its specific terms or were otherwise breached.  It is accordingly agreed that
the parties (including any Holder) shall be entitled to an injunction or
injunctions, without the necessity to post a bond (except as specified below),
to prevent or cure breaches of the provisions of this Agreement or any of the
other Transaction Documents and to enforce specifically the terms and provisions
hereof or thereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity; provided, however, that the Company, upon
receipt of a Notice of Conversion or a Notice of Exercise, may not fail or
refuse to deliver certificates representing shares of Common Stock and the
related legal opinions, if any, or if there is a claim for a breach by the
Company of any other provision of this Agreement or any of the other Transaction
Documents, the Company shall not raise as a legal defense any claim that the
Holder or anyone associated or affiliated with the Holder has violated any
provision hereof or any of the other Transaction Documents or has engaged in any
violation of law or any other claim or defense, unless the Company has first
posted a bond for one hundred fifty percent (150%) of the principal amount and,
if relevant, then obtained a court order specifically directing it not to
deliver such certificates to the Holder. The proceeds of such bond shall be
payable to the Holder to the extent that the Holder obtains judgment or its
defense is recognized.  Such bond shall remain in effect until the completion of
the relevant proceeding and, if the Holder appeals therefrom, until all such
appeals are exhausted.  This provision is deemed incorporated by reference into
each of the Transaction Documents as if set forth therein in full.




12.

OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer shall or would
receive shares of Common Stock in payment of interest or principal under the
Note or upon conversion of the Note or exercise of the Warrant, so that the
Buyer would, together with other shares of Common Stock held by it or its
Affiliates, own or beneficially own by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding 4.99% of the
number of shares of Common Stock outstanding on such date (the “4.99% Cap”), the
Company shall not be obligated and shall not issue to the Buyer shares of Common
Stock which would exceed the 4.99% Cap, but only until such time as the 4.99%
Cap would no longer be exceeded by any such receipt of shares of Common Stock by
the Buyer. Notwithstanding the forgoing, at such times that the Market
Capitalization of the Common Stock is less than Five Hundred Thousand and 00/100
Dollars ($500,000.00), the term “4.99%” shall be replaced in each instance in
the preceding sentence with “9.99%”.  For purposes of this Agreement, the term
“Market Capitalization of the Common Stock” shall mean the product equal to (a)
the average VWAP (as defined in the Note) of the Common Stock for the
immediately preceding thirty (30) Trading Days, multiplied by (b) the aggregate
number of outstanding shares of Common Stock as reported on the Company’s most
recently filed Form 10-Q or Form 10-K.  The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Buyer.




13.

RESTRICTIONS ON ISSUANCE OF COMPANY SECURITIES.




a.

Buyer’s Consent Required with Respect to Certain Issuances.  From and after the
date hereof and until all of the Company’s obligations hereunder and the Note
are paid and performed in full and the Warrant is exercised in full, the Company
shall not enter into any equity line of credit or financing arrangement or other
transaction that involves issuing Company securities that are convertible into
Common Stock (including without limitation selling convertible debt, warrants or
convertible preferred stock), or otherwise issue Common Stock (i) with
conversion, exercise or similar mechanics or reset provisions that vary
according to the market price of the Common Stock without a floor at or higher
than $0.05 or (ii) at a fixed price which is lower than $0.05, without the prior
written consent of the Buyer, which consent may be withheld at the sole
discretion of the Buyer.




b.

Buyer’s Right of First Refusal.  From and after the date hereof and until all of
the Company’s obligations hereunder and the Note are paid and performed in full
and the Warrant is exercised in full, the Company shall not enter into any
equity line of credit or financing arrangement or other transaction that
involves issuing Company securities that are convertible into Common Stock
(including without limitation selling convertible debt, warrants or convertible
preferred stock), or otherwise issue Common Stock (whatever the conversion,
exercise or other mechanics or reset provisions or fixed price), without first
offering the Buyer a right of first refusal with respect to the same pursuant to
subsection (c) and Section 14 below.




c.

Notice of Proposed Issuance.  Prior to the Company undertaking or effectuating
any arrangement, agreement, issuance or other transaction described in
subsection (b) immediately above (each a “Right of First Refusal Issuance”), the
Company shall deliver to the Buyer a written notice (the “Issuance Notice”)
stating: (i) the Company’s bona fide desire to undertake or effectuate the Right
of First Refusal Issuance; (ii) the name, address and phone number of each
proposed creditor, recipient, purchaser or other transferee (“Proposed
Transferee”); (iii) details regarding the Company securities to be issued, sold
or otherwise transferred (including the aggregate number of shares of Common
Stock proposed to be issued to each Proposed Transferee, as applicable) (the
“Offered Securities”); (iv) the bona fide cash price or, in reasonable detail,
other consideration for which the Company proposes to issue, sell or otherwise
transfer the Offered Securities (the “Offered Price”); and (v) notice of Buyer’s
right to exercise its Right of First Refusal (defined below) with respect to the
Offered Securities.  The Buyer shall have a period of fifteen (15) Trading Days
(the “Response Period”) after the date on which the Issuance Notice is, pursuant
to this subsection, deemed to have been delivered to Buyer, to notify the
Company whether the Buyer elects to exercise its Right of First Refusal with
respect to the applicable Offered Securities. If the Buyer fails to notify the
Company of its desire to exercise its Right of First Refusal with respect to the
applicable Offered Securities prior to the conclusion of such fifteen (15)
Trading Day period, the Buyer shall be deemed not to have exercised its Right of
First Refusal in such specific circumstance.  If the Buyer elects not to
exercise its Right of First Refusal, the Company and the proposed parties shall
have a period of sixty (60) days to consummate the proposed Right of First
Refusal Issuance on the terms set forth in the Issuance Notice. In such case, if
the Right of Frist Refusal Issuance is not consummated within such period, the
Company shall again submit the Right of First Refusal Issuance to the Buyer so
that Buyer may once again exercise its Right of First Refusal in accordance with
the terms of this Section and Section 14 below prior to effectuating such Right
of First Refusal Issuance.  Nothing in this or any other section of this
Agreement shall modify or limit Buyer’s consent right set forth in subsection
(a) immediately above.




14.

RIGHT OF FIRST REFUSAL.




a.

Exercising the Right of First Refusal. Buyer shall have the right to purchase
all or any part of the Offered Securities on the terms and conditions set forth
in this Section 14 (the “Right of First Refusal”). In order to exercise its
Rights of First Refusal hereunder, Buyer must deliver written notice to Company
within the Response Period stating Buyer’s intent to exercise its right
hereunder and the Offered Securities it desires to purchase pursuant to such
right (“Election to Purchase”).




b.

Purchase Price.  The purchase price for the Offered Securities to be purchased
by Buyer under its Right of First Refusal will be the Offered Price, and will be
payable as set forth in subsection (c) below. If the Offered Price includes
consideration other than cash, the cash equivalent value of the non-cash
consideration will be determined by Buyer in its sole discretion, which
determination will be binding upon Company, absent fraud or error.




c.

Closing; Payment.  Subject to compliance with applicable state and federal
securities laws, Buyer and the Company shall effect the purchase of all or any
portion of the Offered Securities, including the payment of the purchase price
therefor, within ten (10) business days after the delivery of the Election to
Purchase (the “Right of First Refusal Closing”).  Payment of the purchase price
will be made, at the option of Buyer in writing, (i) in cash (by cashiers or
bank certified check), (ii) by wire transfer or (iii) by offset of all or a
portion of any outstanding indebtedness owed by the Company to Buyer, or (iv) by
any combination of the foregoing. Buyer may elect to transfer the purchase price
into an escrow account pending issuance of such purchased securities. The date
that the purchase price is delivered to the Company, or the escrow agent, as
applicable, or the date that Buyer elects to offset the purchase price by
outstanding indebtedness, shall be considered the date of the Right of First
Refusal Closing.  To the extent the Offered Securities purchased by the Buyer
hereunder constitute shares of Common Stock, the Company shall deliver to the
Buyer such purchased Common Stock in accordance with Section 6 regarding
Conversion Shares, and should the Company fail to so deliver such shares of
Common Stock at or before the Right of First Refusal Closing as required
hereunder, the Company shall be subject to the penalties for non-delivery of
Common Stock set forth in Section 3(c)(ii) of the Note.




15.

MISCELLANEOUS.  




a.

Governing Law and Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of Salt Lake County or the state courts of the State of Utah sitting in Salt
Lake County in connection with any dispute arising under this Agreement, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.




b.

No Waiver.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.




c.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.




d.

Pronouns.  All pronouns and any variations thereof in this Agreement refer to
the masculine, feminine or neuter, singular or plural, as the context may permit
or require.




e.

Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
constitute one instrument.  Facsimile and email copies of signed signature pages
will be deemed binding originals.




f.

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




g.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.




h.

Amendment.  This Agreement may be amended only by an instrument in writing
signed by the Company and the Buyer.  




i.

Entire Agreement.  This Agreement together with the other Transaction Documents
constitute and contain the entire agreement between the Company and the Buyer
and supersede all prior agreements and understandings among the parties hereto
with respect to the subject matter hereof.




j.

Currency.  All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Documents shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.




k.

Buyer’s Expenses.  In the event the Company or the Buyer elects not to effect
the Closing for any reason, the Company shall pay $10,000 in cash to the Buyer
for the Buyer’s legal, administrative and due diligence expenses.  Except as
provided in the immediately preceding sentence, and except for $10,000 which has
been added to and included in the principal amount of the Note for the Buyer’s
legal, administrative and due diligence expenses and an additional $5,000 which
the Company has previously paid to the Buyer to help pay for such expenses of
Buyer, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal expenses) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.




l.

Assignment by the Company.  Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.   




m.

Advice of Counsel. In connection with the preparation of this Agreement and all
other Transaction Documents, the Company, for itself and on behalf of its
stockholders, officers, subsidiaries, agents, and representatives (collectively,
the “Company Parties”), acknowledges and agrees that the attorney that prepared
this Agreement and all of the other Transaction Documents acted as legal counsel
to the Buyer only.  The Company (i) hereby acknowledges that each of the Company
and all other Company Parties has been, and hereby is, advised to seek legal
counsel and to review this Agreement and all of the other Transaction Documents
with legal counsel of his/her/its choice, and (ii) either has sought such legal
counsel or hereby waives or has otherwise waived the right to do so.  




n.

No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.




o.

Attorney’s Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Transaction Documents,
the Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled.  “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.




p.

Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal corporate office, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new convertible secured promissory note(s), each in the principal amount
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (ii) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible secured promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
the Note or, if no interest shall have yet been so paid, dated the date of the
Note.




q.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




(i) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,




(ii) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(iii) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):




If to the Company:




High Plains Gas, Inc.

Attn: Brandon W. Hargett

1200 East Lincoln

Gillette, Wyoming 82717




with a copy to (which shall not constitute notice):




Cutler Law Group P.C.

Attn:  M. Richard Cutler

3355 W Alabama, Suite 1150

Houston, TX 77098




If to the Buyer:




Tonaquint, Inc.

Attn: John M. Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois  60601




with a copy to (which shall not constitute notice):




Carman Lehnhof Israelsen LLP

Attn: Jonathan K. Hansen

4626 North 300 West, Suite 160

Provo, Utah 84604

Telephone: (801) 209-5558




r.

Further Assurance.  Each party to this Agreement agrees to perform any further
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Agreement and the other Transaction Documents.




16.

SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s covenants, agreements, representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder, and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]











1







IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.




PURCHASE PRICE:

$750,000.00







THE BUYER:

              TONAQUINT, INC.







By:  

        John M. Fife, President







THE COMPANY:




HIGH PLAINS GAS, INC.







By:

Name:

Title: ____________________________





[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]










ANNEX I

WIRE INSTRUCTIONS




ANNEX II

NOTE




ANNEX III

SECURITY AGREEMENT




ANNEX IV

WARRANT




ANNEX V

TRANSFER AGENT LETTER




ANNEX VI

SECRETARY’S CERTIFICATE




ANNEX VII

GUARANTY




ANNEX VIII

FORM OF ANTI-DILUTION CERTIFICATE










































